Citation Nr: 0213050	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-15 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to vocational rehabilitation training as a real 
estate appraiser under the provisions of Chapter 31, Title 
38, United States Code.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from September 1966 
to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans' Affairs (VA) vocational rehabilitation counseling 
office in Atlanta, Georgia.   

The Board notes that in February 2001, it remanded a claim of 
entitlement to an increased evaluation for service-connected 
chronic ligament strain of the left ankle with calcification, 
status post tarsal tunnel release for additional development.  
This issue has not yet been returned to the Board, and will 
therefore not be addressed in this decision.


FINDINGS OF FACT

1.  Between 1997 and July 1998, the veteran was service-
connected for chronic ligament strain of the left ankle with 
calcification, status post tarsal tunnel release, residuals 
of an injury to the great left toe, and residuals of a 
nondisplaced fracture to the right second to fifth ribs, 
which carried a combined disability evaluation of 20 percent.

2.  Between 1997 and 1998, the veteran applied for vocational 
rehabilitation; an employment handicap was found to exist; 
the veteran participated in counseling, and identified 
multiple vocational goals.

3.  The veteran has a bachelor of science degree in criminal 
justice, a law degree, five years of experience as a 
counselor/director of a pre-trial release program, six years 
of experience as a probation/parole officer, and three years 
of experience as a deputy sheriff.  

4.  In July 1998, the Atlanta Vocational Rehabilitation and 
Compensation Office (VR&C) completed an Individualized 
Employment Assistance Plan (IEAP), with an agreed upon 
vocational goal of a position of agency case 
worker/management, or a "similar position within the field 
of Human Services."  

5.  Subsequent to the completion of the IEAP, the veteran 
refused to sign the IEAP, and requested a change in the plan 
goal to employment as a real estate appraiser.

6.  In July 1998, the vocational goal of employment as an 
agency case worker/management, or a similar position within 
the field of Human Services, was feasible; the vocational 
goal of real estate appraiser was not.


CONCLUSION OF LAW

The requirements for a change in vocational rehabilitation 
training program to a real estate appraiser under the 
provisions of Chapter 31, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3100, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.94, 21.98 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the July 1998 decision that the evidence did 
not show that he had met the relevant criteria for a change 
in his plan.  That is the key issue in this case, and the 
RO's notification, as well as the statement of the case 
(SOC), informed the appellant of the evidence needed to 
substantiate his claim.  In addition, between July and 
September of 1998 the Vocational Rehabilitation Counseling 
Office (VHCO) sent the veteran at least three letters 
explaining the reasons for its actions.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, and the letters sent 
to the veteran between July and September of 1998 informed 
him of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the basis of the denial of this claim.  
The Board therefore finds that VA has done everything 
reasonably possible to assist him and that there is 
sufficient evidence of record to decide his claim properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

The veteran apparently applied for vocational rehabilitation 
benefits in 1997.  The veteran was subsequently tested and 
interviewed by a private professional counselor, who prepared 
a report (on a VA Form 28-1902b), dated in January 1998 
("January 1998 PPC report").  In his report, the counselor 
noted that the veteran had three months of creditable 
entitlements remaining, with an eligibility termination date 
in March 1999.  The counselor listed the veteran's service 
and nonservice-connected disabilities, and noted that his 
service-connected disabilities had a combined rating of 20 
percent.  The veteran's previous work experience was noted to 
include work as a handyman, with skills in electrical work, 
plumbing, carpentry, brickmasonry, roofing and "some" 
heating and air conditioning, five years as a 
counselor/director of a pre-trial release program, six years 
as a probation/parole officer, and three years as a deputy 
sheriff.  The veteran was noted to have earned a Bachelor of 
Science (B.S.) degree in 1975, with a major in criminal 
justice, and a J.D. (juris doctor) in 1981.  The report 
includes a "physical capacities assessment," which shows 
that the veteran reported that due to difficulties with his 
feet he could not walk more than four to six hours per day, 
and that he could not sit or drive for more than six to eight 
hours per day.  The report states that the veteran could 
perform between light and heavy work, depending upon the 
amount of standing and walking involved.  The veteran was 
noted to express an interest in obtaining training in heating 
and air conditioning, appliance repair, refrigeration and 
small engine repair.  

A "Chapter 31 Counseling Record," apparently created in 
January 1998, shows that a VA vocational rehabilitation 
counselor determined that the veteran had an employment 
handicap, but not a serious employment handicap, and that he 
had three months of entitlement to benefits remaining.  

A March 1998 "counseling record-narrative report" (VA Form 
28-1902n) shows that the veteran stated that he had 
"reconsidered on the idea of electronics," and that he 
"was now interested in real estate appraisal."  

A report from an independent rehabilitation consultant (IRC), 
dated in April 1998, shows that the veteran stated he would 
like to explore employment options as a parole officer, 
probation officer, correctional counselor, real estate 
appraiser, investigator and "various state and county 
positions."  In the section entitled "transferability of 
skills," it was noted that the veteran had good 
transferability of his law enforcement and court/legal 
abilities, with an educationally related background, and a 
solid work history.  His top areas of interest were described 
as law enforcement, criminal justice and real estate 
appraisal positions. 

A May 1998 report from the IRC indicates that the veteran had 
failed to appear for three appointments without calling, and 
that he had canceled a fourth meeting.  The veteran was 
reported as having stated, apparently during recent phone 
conversations, that he was no longer interested in jobs 
related to his law degree or parole/probation, and that the 
only job he wanted was that of a real estate appraiser.

An Individualized Employment Assistance Plan (IEAP), dated in 
July 1998, shows that the objective was to, "Obtain and 
maintain entry level employment consistent with the veteran's 
residual physical capacities as well as knowledge, skills and 
abilities (transferable skills) available from past education 
and work experience in related fields."  The program goal 
was listed as "An agency case worker/management or similar 
position within the field of Human Services, e.g., probation 
and parole or like social and welfare service work."  The 
IEAP further noted that the veteran's evaluation criteria 
required that he should follow through on referrals, report 
all positions applied for, maintain an ongoing regularly 
scheduled contact and relationship with DOL (i.e., the State 
Department of Labor) representative (specifically, a minimum 
two days per week contact by telephone), and that he should 
meet with the DOL representative in person every two weeks.

In a letter, dated in June 1998, the RO essentially stated 
that the veteran had failed to meet with the IRC several 
times, and that he had refused to consider any position other 
than that of a real estate appraiser.  The RO informed the 
veteran that his rehabilitation program had been interrupted.  
He was advised:

Please be reminded the intent of the 
Chapter 31 program is to assist disabled 
veterans in the swiftest possible return 
to suitable entry level employment.  
Under this program, we have the 
obligation to first consider use of 
transferable skills.  In your case, this 
certainly means we must consider 
employment options related to your 
existing educational and work experience 
backgrounds.

The RO's letter further notified the veteran that his case 
would be maintained on interrupted status for 30 days to 
allow him time to reply, and that if no reply was received in 
that time his case would be moved to a discontinued status.  

In a letter, received in July 1998, the veteran stated that 
he felt that the information contained in the RO's June 1998 
letter "was not completely accurate and does not state the 
complete and entire story of my vocational rehab 
activities."  He did not elaborate on this statement.  He 
also requested a change in counselors.  

A report of contact (VA Form 119) dated in July 1998, shows 
that the veteran attended an administrative review with a VA 
VR & C (vocational rehabilitation and counseling) staff 
member, and a State DOL representative.  The veteran stated 
that he was willing to engage in an IEAP with the goal of 
using TS's (transferable skills) to secure suitable 
employment "in the CJ (criminal justice) or related 
fields."  The veteran further indicated that he intended to 
obtain real estate appraisal training at his own expense.  
The VR & C counselor noted that the veteran appeared to be 
setting his goals on becoming a real estate appraiser, and 
that she believed that such a job would aggravate his 
disabilities.  She further stated that this field was 
difficult to enter because many real estate appraisers were 
self-employed, and relied upon numerous existing business 
contacts to generate business.  She noted that few real 
estate appraisers were actually employed in jobs within the 
finance industry or civil government. 

A July 1998 counseling record (VA Form 28-1902n), indicates 
that an IEAP had been prepared and reviewed by the veteran, 
and that "He agreed that the plan represents what was 
discussed and agreed upon as an appropriate VR services 
recommendation at the time of our meeting [with the VR & C 
counselor]."  However, he stated that he intended to proceed 
with enrollment in a real estate appraiser program.  The 
report indicates that he understood that this would be at his 
own expense.  The veteran also reportedly stated that he 
would notify the counselor of his decision by July 16, 1998, 
and the IEAP start date was set for July 20, 1998.  The 
report states that the veteran was supplied with two copies 
of the IEAP, and an "8606 Next Steps form" "delineating 
our agreement concerning his decision making and need to 
apprise this counselor."  He was also told that he must sign 
and return one copy of the IEAP should he elect to proceed.  
His case was to be maintained in evaluation and planning 
pending his expected July 16, 1998 decision.

A letter to the veteran from the RO, dated July 23, 1998, 
indicates that a signed IEAP had not been received, that the 
DOL representative had identified current job openings suited 
to the veteran's qualifications, and that no contact had been 
received from the veteran.  He was notified that his case had 
been put on interrupt status, and that unless he signed his 
IEAP and established regular participation in rehabilitation 
services in the next 30 days, his case would be moved to a 
discontinued status.  He was also told that he had one year 
from the date of filing of the RO's letter in which to 
request services without filling out a new application.

In a letter, received in August 1998, the veteran stated that 
he felt it was unfair to put his case on interrupted status 
because of a failure to timely respond to the RO's requests.  
He further argued that the IEAP "failed to give adequate bi-
lateral consideration," and that it "fails to state 
adequate consideration."  In this argument, he asserted that 
the IEAP was faulty because it did not guarantee him 
"immediate employment" at what he considered to be an 
acceptable wage, nor did it offer "supplementary income 
while I am waiting for job placement."  He further argued 
that the IEAP offered him no new medical services, and took 
too much of his time.  He argued that, "This plan in my 
opinion will jeopardize my living stability and possibly 
cause some deterioration in that stability.  It is improper 
and unacceptable to place my family in this kind of 
jeopardy."  He stated that the plan was for him to attend a 
real estate appraisal school, and that such a plan would 
provide for all his needs, and was capable of being completed 
within his remaining vocational rehabilitation entitlement.  
Finally, he argued that his last probation/parole position 
was 14 years ago, and that to take such a position now may 
require him to make arrests, which would aggravate his foot 
problems.  

Analysis

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. § 
3100.

Basic entitlement to Chapter 31 benefits is satisfied inter 
alia when a veteran has a service-connected disability that 
is rated at least 20 percent disabling, if the claim was 
filed after November 1, 1990, see 31 Pub. L. No. 101-508, § 
8021(a), 104 Stat. 1388, 1388-347 (Nov. 5, 1990); and the 
veteran is found by VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102 (West 
1991); 38 C.F.R. § 21.40 (2001).  

For veterans pursuing a vocational rehabilitation program or 
an employment program, VA and the veteran must develop a 
written plan describing the veteran's employment goals and 
the program through which those goals will be achieved.  38 
C.F.R. §§ 21.1(b)(3), 21.80.  As used in the applicable 
regulations, the term "plan" is a generic term, which 
includes an Individualized Employment Assistance Plan (IEAP).  
See 38 C.F.R. § 21.80(c).

The plan is intended to assist in: (1) Providing a structure 
which allows VR&C staff to translate the findings made in the 
course of the initial evaluation into specific 
rehabilitation goals and objectives; (2) Monitoring the 
veteran's progress in achieving the rehabilitation goals 
established in the plan; (3) Assuring the timeliness of 
assistance by Department of Veterans Affairs staff in 
providing services specified in the plan; and (4) Evaluating 
the effectiveness of the planning and delivery of 
rehabilitation services by VR&C staff.  38 C.F.R. § 21.80(a).
    
The purpose of the IEAP is to assure that a comprehensive, 
thoughtful approach 
is taken, enabling eligible veterans to secure suitable 
employment.  The IEAP shall follow the same structure as the 
IWRP (Individualized Written Rehabilitation Plan) See 38 
C.F.R. §§ 21.84, 21.88.    

The plan will be jointly developed by Department of Veterans 
Affairs staff and the veteran.  The terms and conditions of 
the plan must be approved and agreed to by the counseling 
psychologist, the vocational rehabilitation specialist, and 
the veteran.
The vocational rehabilitation specialist or counseling 
psychologist designated as case manager has the primary role 
in carrying out Department of Veterans Affairs 
responsibility for implementation of the plan.  The 
counseling psychologist has the primary responsibility for 
the preparation of plans.  38 C.F.R. § 21.92 (2001).

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a) (2001).  However, a change in the 
statement of a long-range goal may only be made following a 
re-evaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when: (1) 
Achievement of the current goal is no longer reasonably 
feasible; or (2) the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different long-range goal is established; 
and (3) the veteran fully participates and concurs in the 
change.  38 C.F.R. § 21.94(b) (2001).

Disagreement with regard to a change (or refusal of a change) 
in the plan is appealable to the Board.  38 C.F.R. § 21.98(d) 
(2001).

VA must determine the feasibility of achieving the vocational 
goal sought in each case.  38 C.F.R. § 21.53 (2001).  The 
term "vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  38 C.F.R. §§ 21.35(h)(1), 21.53(b) (2001).  

The term achievement of a vocational goal is reasonably 
feasible means the effects of the veteran's disability 
(service and nonservice-connected), when considered in 
relation to the veteran's circumstances does not prevent the 
veteran from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with the veteran's abilities, 
aptitudes, and interests.  38 C.F.R. §§ 21.35(h)(2) (emphasis 
in original).  

The term achievement of a vocational goal is not currently 
reasonably feasible means the effects of the veteran's 
disability (service and nonservice-connected), when 
considered in relation to the veteran's circumstances at the 
time of the determination: (i) Prevent the veteran from 
successfully achieving a vocational 
goal at that time; or (ii) Are expected to worsen within the 
period needed to achieve a vocational goal and which would, 
therefore, make achievement not 
reasonably feasible.  38 C.F.R. §§ 21.35(h)(3) (emphasis in 
original).  

Achievement of a vocational goal is reasonably feasible for a 
veteran with either an employment or serious employment 
handicap when the following conditions are met: (1) 
Vocational goal(s) has (have) been identified; (2) The 
veteran's physical and mental conditions permit training for 
the goal(s) to begin within a reasonable period; and (3) The 
veteran: (i) Possesses the necessary educational skills and 
background to pursue the vocational goal; or (ii) Will be 
provided services by the Department of Veterans Affairs to 
develop such necessary educational skills as part of the 
program.  38 C.F.R. § 21.53(d). 

When VA finds that the provisions of 38 C.F.R. § 21.53(d) are 
not met, but VA has not determined that achievement of a 
vocational goal is not currently reasonably feasible, VA 
shall provide the rehabilitation services contained in Sec. 
21.35(i)(1)(i) of this part as appropriate.  A finding that 
achievement of a vocational goal is infeasible without a 
period of extended evaluation requires compelling evidence 
which establishes infeasibility beyond any reasonable doubt.  
38 C.F.R. § 21.53(e). 

A counseling psychologist of the VR counseling division shall 
determine whether achievement of a vocational goal is 
reasonably feasible.  38 C.F.R. § 21.53(g) (2001).  

A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (2001).  A veteran 
requesting or being provided services under Chapter 31 must 
cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan, arrange a 
schedule which allows him or her to devote the time needed to 
attain the goals of the rehabilitation plan, seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan, and conform to procedures established by VA governing 
pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c).

VR&C staff with case management responsibility in the 
veteran's case will monitor the veteran's conduct and 
cooperation as necessary to assure consistency with 38 C.F.R. 
§ 21.362(c) and provide assistance which may be authorized 
under Chapter 31, or for which arrangements may be made under 
other programs to enable the veteran to maintain satisfactory 
conduct and cooperation.  See 38 C.F.R. § 21.362(d).

Pertinent VA regulations provide that a veteran seeking 
Chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  See 38 C.F.R. § 21.180(a).  
If a veteran fails to initiate or continue rehabilitation 
process, or fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved to, first, 
"interrupted" status with suspension of services, and then to 
"discontinued" status where services to the veteran may be 
terminated.  See 38 C.F.R. §§ 21.197(c); see also 38 C.F.R. § 
21.198. 

The veteran argues that his plan should be changed so that 
the goal is to become a real estate appraiser.  The issue is 
whether the criteria have been met for a change in the 
veteran's plan.  The Board will first discuss the feasibility 
of the goal as set forth in the IEAP, followed by a 
discussion of the feasibility of the veteran's request that 
his plan be changed so that the goal is to obtain a position 
as a real estate appraiser.

The Board initially notes that the veteran's course of 
vocational rehabilitation has been complicated by: 1) his 
failure to show up for counseling (see May 1998 IRC report); 
2) his failure to keep his word and advise VA in a timely 
manner of his decision as to whether he would accept the IEAP 
(see July1998 VA Form 28-1902n), and; 3) by his vacillation 
over whether or not he would accept a plan goal consistent 
with that stated in the IEAP.  With regard to the third item, 
the evidence shows that the veteran expressed interest in, or 
explicitly agreed to, a goal of employment in fields other 
than real estate appraisal on a number of occasions.  See 
veteran's September 1997 "counseling record-personal 
information" (VA Form 28-1902); January 1998 PPC report; 
April 1998 IRC report; July 1998 VA Form 119; July 1998 VA 
Form 28-1902n.  The evidence also indicates that the veteran 
verbally agreed to the IEAP objective and program goal both 
prior to, and shortly after, creation of the IEAP on July 13, 
1998.  See July 1998 VA Form 119 (July 8, 1997), July 1998 VA 
Form 28-1092n (July 13, 1998).  However, the veteran never 
signed the IEAP.  In contrast to his previously noted 
expressions of agreement with the IEAP goals in July 1998, at 
other times he stated that he would not accept a goal which 
did not involve a career as a real estate appraiser.  See 
March 1998 VA Form 28-1902n; May 1998 IRC report; veteran's 
August 1998 letter.  To further complicate the matter, other 
evidence shows that he stated that he intended to 

pursue real estate appraisal training on his own, and that he 
had acknowledged that he would have to do so at his own 
expense.  See July 1998 VA Form 119; July 1998 VA Form 28-
1902n.  

Under chapter 31, the Secretary is given broad authority to 
make awards and determine the scope of services and 
assistance.  Kandik v. Brown, 9 Vet. App. 434 (1996).  A 
"feasibility" determination must be made in the context of 
the veteran's "vocational goal."  See 38 C.F.R. § 21.53.  In 
this case, the IEAP shows that the objective was to obtain 
and maintain entry level employment consistent with the 
veteran's residual physical capacities as well as knowledge, 
skills and abilities (transferable skills) available from 
past education and work experience in related fields.  With 
regard to transferable skills, the veteran's experience as a 
handyman was thought to aggravate his disabilities, which 
include a service-connected left ankle disorder evaluated as 
20 percent disabling.  See July 1998 VA Form 119.  However, 
the veteran has five years of experience as a 
counselor/director of a pre-trial release program, six years 
of experience as a probation/parole officer, and three years 
of experience as a deputy sheriff.  He also has a B.S. in 
criminal justice, and a law degree.  The counselor determined 
that it was feasible for the veteran to obtain employment as 
an agency case worker, in management, or in a "similar 
position within the field of Human Services, e.g., probation 
and parole or like social and welfare service work."  Under 
the circumstances, given the veteran's education and work 
history, the Board  finds that the achievement of the 
vocational goal as stated in the IEAP is reasonably feasible.  
See 38 C.F.R. §§ 21.35(h)(2), 21.53.  The Board further finds 
that none of the factors set forth in 38 C.F.R. §§ 21.94(b) 
have been shown to warrant a change in the plan.  
Specifically, the evidence does not show that achievement of 
the goal is no longer reasonably feasible or that the 
veteran's circumstances have changed or new information has 
been developed which makes rehabilitation more likely if a 
different long-range goal is established.  The Board has 
noted the veteran's objections to the IEAP goal, which 
included the arguments that he had been out of the criminal 
justice field for 14 years, and that his foot disability 
which would prevent him from making arrests.  However, the 
IEAP was worded broadly, and appears to encompass  a wide 
variety of positions which would 

involve only sedentary labor.  There is nothing in the IEAP 
which limits his employment goal to that of a probation or 
parole officer, as opposed to some other staff position in 
these or related fields, and the IEAP objective clearly 
states that the veteran's employment must be consistent with 
his residual physical capacities.

To the extent that the veteran has argued that he would only 
accept a position as a real estate appraiser, VHCO determined 
that the veteran's education and skills were not sufficiently 
well developed to achieve success in his field.  The 
counselor noted, in part, that real estate appraisers were 
usually self-employed, and that they used existing business 
contacts to generate business.  See July 1998 VA Form 119.  
The Board also notes that, prior to the IEAP, the veteran 
underwent an extended VA vocational rehabilitation 
evaluation, see 38 C.F.R. §§ 21.53(e), and that in his August 
1998 letter he stated that he would not accept a position 
which paid less than $25,000 per year.  Given the severity of 
his left ankle disability, his salary requirements, his lack 
of training and experience in real estate appraisal, and the 
VA counselor's finding that the barriers to suitable 
employment as a real estate appraiser were formidable, the 
Board finds that the evidence warrants the conclusion that 
the achievement of a position as a real estate appraiser is 
not a reasonably feasible vocational goal.  See 38 C.F.R. 
§ 21.35(h)(3).  

The evidence indicates that the objective and goal as set 
forth in the IEAP are reasonable, and that the request for a 
change in the objective and goal to securing a position as a 
real estate appraiser is not reasonable.  Based on the 
foregoing, the Board finds that the veteran's claim that the 
criteria have been met for a change in his plan must be 
denied.  38 C.F.R. § 21.98(d).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Entitlement to vocational rehabilitation training as a real 
estate appraiser is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

